Cobb, J.
1. A promissory note signed by two parties as makers, the signature of each being followed by the letters “L. S.” printed between brackets, and which contained between the signatures of the makers and the concluding sentence of the last stipulation in the note the words, “ Given under the hand and seal of each party,” contained in the body of the note a sufficient recital that itwas under seal tomakeita sealed instrument within the meaningof the Civil Code, §3765. Humphries v. Nix, 77 Ga. 98. The present caso differs from the case of Echols v. Phillips, 112 Ga. 700, in that in the latter case the words relied on as a recital that the instrument was under seal were simply a part of an unsigned attestation clause which could not be properly treated as a part of or embodied in “ the body of the instrument.”
2. The evidence warranted the verdict in the justice’s court, and the judge of the superior court did not err in refusing to sanction the certiorari.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.

Petition for certiorari. Before Judge Evans. Johnson county. March 2, 1901.
E. L. Stephens and H. P. Howard, for plaintiff in error.